DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s submission filed under the AFCP 2.0 program on 19 April, 2021. The amendments have been entered, and accordingly, claims 1-7, 9-10, and 12-20 are allowable (see Examiner’s Reasons below).

Allowable Subject Matter
Claims 1-7, 9-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
KLEIN (US 2014/0075974 A1) is considered to be the closest prior art reference of record with regards to the positioning and placement of a cabin condenser with different portions in respective HVAC ducting. However, KLEIN does not explicitly disclose, teach, or suggest the addition of a regulator, as claimed, to be incorporated. Valves are known to be provided between different condenser sections, as taught by BRODIE (US 9,499,026 B2), and further, exemplified within prior art of record BIRD (US 7,735,546 B2), ELIADES (US 7,490,662 B2), FANG (US 6,793,012 B2), KIM (US 10,047,648 B2), and SHAN (US 10,752,087 B2). However, the addition of a valve situated, generally within a header or fluidically between the two portions of the heat exchanger, are not provided with first and second chambers “through which refrigerant flows from the first cabin condenser portion into the second cabin condenser portion” and “through which refrigerant flows from the second cabin condenser portion”, respectively. More so, it is not provided within the prior art “a divider separates the first chamber from the second chamber so that the first chamber is fluidically independent from the second chamber”. Most notably, the regulator design within the prior art is provided as a bypass, or “short-circuit”, configuration that enables fluid flow to bypass either the heat exchanger portions or bypass a downstream section of the heat exchanger. This is structurally different than the claimed invention, as the two chambers do not route the fluid, or even provide capability of routing the fluid, as required by the independent claims, and the two chambers are not fluidically independent from one another by a divider. For this, the prior art, when considered as a whole, alone or in combination, neither anticipates nor renders obvious:
“ A cabin condenser for a heating, ventilation, and air conditioning (HVAC) system for a battery electric vehicle (BEV), the cabin condenser comprising: a first cabin condenser portion; a second cabin condenser portion; a regulator configured to control flow of refrigerant from the first cabin condenser portion to the second cabin condenser portion, the regulator defines a first chamber through which refrigerant flows from the first cabin condenser portion into the second cabin condenser portion, and the regulator defines a second chamber through which refrigerant flows from the second cabin condenser portion, a divider separates the first chamber from the second chamber so that the first chamber is fluidly independent of the second chamber; and an airflow divider between the first cabin condenser portion and the second cabin condenser portion to separate airflow through the first cabin condenser portion from airflow through the second cabin condenser portion; wherein airflow through the first cabin condenser portion flows to a passenger cabin of the BEV, and airflow through the second cabin condenser portion flows to an exterior of the BEV.” (claim 1) and
“A heating, ventilation, and air conditioning (HVAC) system for a battery electric vehicle (BEV) comprising: a chiller configured to cool a battery of the BEV; a cabin condenser in fluid communication with the chiller to receive refrigerant warmed by the chiller, the cabin condenser including a first cabin condenser portion, and a second cabin condenser portion; and a regulator configured to control flow of refrigerant from the first cabin condenser portion to the second cabin condenser portion, the regulator defines a first chamber through which refrigerant flows from the first cabin condenser portion into the second cabin condenser portion, and the regulator defines a second chamber through which refrigerant flows from the second cabin condenser portion, a divider separates the first chamber from the second chamber so that the first chamber is fluidly independent of the second chamber; wherein the first cabin condenser portion is in a first airflow duct portion that directs airflow to a passenger cabin of the BEV, and the second cabin condenser portion is in a second airflow duct portion that directs airflow to an exterior of the BEV such that airflow through the first cabin condenser portion is independent of airflow through the second cabin condenser portion. “(claim 9).

Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, the claimed inventions set forth within independent claims 1 and 9, and the dependent claims thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/28/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763